NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


THOMAS AMRHEIN, DOC #139803,             )
                                         )
              Appellant,                 )
                                         )
v.                                       )
                                         )      Case No. 2D17-3328
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed April 11, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County, Frank Quesada, Judge.

Thomas Amrhein, pro se.



PER CURIAM.


              Affirmed.



NORTHCUTT, KELLY, and SLEET, JJ., Concur.